  Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 1 of 21 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 STEPHEN BUSHANSKY, Individually and on
 Behalf of All Others Similarly Situated,
                                                          Case No.
                        Plaintiff,
                                                          CLASS ACTION
            v.
                                                          COMPLAINT FOR
 AVENUE THERAPEUTICS, INC., LINDSAY                       VIOLATIONS OF THE
 A. ROSENWALD, LUCY LU, NEIL                              FEDERAL SECURITIES
 HERSKOWITZ, JAY KRANZLER,                                LAWS
 JEFFREY PALEY, AKHTAR SAMAD, and
 MICHAEL S. WEISS,                                        JURY TRIAL DEMAND

                        Defendants.



       Plaintiff Stephen Bushansky (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and

upon information and belief based upon, inter alia, the investigation of counsel as to all other

allegations herein, as follows:

                         NATURE AND SUMMARY OF THE ACTION

       1.        This is a stockholder class action brought by Plaintiff on behalf of himself and all

other public stockholders of Avenue Therapeutics, Inc. (“Avenue” or the “Company”) against

Avenue and the members of Avenue’s Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) and U.S. Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction,

pursuant to which Avenue will be acquired by InvaGen Pharmaceuticals Inc. (“InvaGen”) in a

two-stage transaction (the “Proposed Transaction”).
  Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 2 of 21 PageID #: 2



       2.     On November 13, 2018, Avenue and InvaGen issued a joint press release

announcing they had entered into a Stock Purchase and Merger Agreement dated November 12,

2018 (the “SPMA”) to sell Avenue to InvaGen in a two-stage transaction. Upon the first stage

closing (the “First Stage Closing”), InvaGen will acquire, through the issuance of new shares, a

33.3% stake in the Company on a fully-diluted basis (the “Stock Purchase Transaction”), for

$35 million, or approximately 5,833,333 shares at $6.00 per share. Upon the second stage

closing (the “Second Stage Closing”), InvaGen, through its wholly-owned subsidiary Madison

Pharmaceuticals Inc. (“Merger Sub”), will acquire the remaining outstanding shares of Avenue

for up to $180 million in the aggregate (the “Merger Transaction”). Pursuant to the terms of the

SPMA, at the Second Stage Closing, each Avenue stockholder will receive (i) a pro rata portion

of the total merger consideration of up to $180 million, subject to certain deductions, which

portion is currently expected to be approximately $13.92 per share; and (ii) a contingent value

right (“CVR”) which represents the right to receive a certain contingent cash payment upon the

achievement of certain milestones relating to annual net sales and gross profit targets of IV

Tramadol, pursuant to a contingent value rights agreement (“CVR Agreement”) for each share of

Avenue common stock they own (together, the “Merger Consideration”).             The Proposed

Transaction is valued at approximately $215 million.

       3.     On December 21, 2018, Avenue filed a Definitive Proxy Statement on Schedule

14A (the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that

Avenue stockholders vote in favor of the Proposed Transaction, omits or misrepresents material

information concerning, among other things: (i) Avenue’s financial projections, relied upon by

the Company’s financial advisor, Oppenheimer & Co. Inc. (“Oppenheimer”), in its financial

analyses, which are wholly omitted from the Proxy Statement; (ii) the data and inputs underlying


                                             -2-
  Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 3 of 21 PageID #: 3



the financial valuation analyses that support the fairness opinion provided by Oppenheimer; (iii)

the background process leading to the Proposed Transaction; (iv) Oppenheimer’s potential

conflicts of interest; and (v) potential conflicts of interest faced by Company insiders. The

failure to adequately disclose such material information constitutes a violation of Sections 14(a)

and 20(a) of the Exchange Act as Avenue stockholders need such information in order to make a

fully informed decision whether to vote in favor of the Proposed Transaction or seek appraisal.

       4.      In short, unless remedied, Avenue’s public stockholders will be forced to make a

voting or appraisal decision on the Proposed Transaction without full disclosure of all material

information concerning the Proposed Transaction being provided to them. Plaintiff seeks to

enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act

violations are cured.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal

question jurisdiction).

       6.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.




                                                -3-
  Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 4 of 21 PageID #: 4



                                        THE PARTIES

       8.     Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Avenue.

       9.     Defendant Avenue is a Delaware corporation, with its principal executive offices

located at 2 Gansevoort Street, 9th Floor, New York, New York 10014. The Company is a

specialty pharmaceutical company that acquires, licenses, develops, and commercializes

products primarily for use in the acute/intensive care hospital setting. Avenue’s common stock

trades on the NASDAQ Capital Market under the ticker symbol “ATXI.”

       10.    Defendant Lindsay A. Rosenwald (“Rosenwald”) has been Executive Chairman

of the Board since the Company’s inception on February 9, 2015. Defendant Rosenwald has

been Chairman and Chief Executive Officer (“CEO”) of Fortress Biotech, Inc. (“Fortress”) since

December 2013.

       11.    Defendant Lucy Lu (“Lu”) has been President, CEO and a director of the

Company since its inception on February 9, 2015. From February 2012 to June 2017, defendant

Lu previously served as the Executive Vice President and Chief Financial Officer of Fortress.

       12.    Defendant Neil Herskowitz (“Herskowitz”) has been a director of the Company

since August 2015.

       13.    Defendant Jay Kranzler (“Kranzler”) has been a director of the Company since

February 2017.

       14.    Defendant Jeffrey Paley (“Paley”) has been a director of the Company since

December 2015.

       15.    Defendant Akhtar Samad (“Samad”) has been a director of the Company since

December 2015.


                                              -4-
  Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 5 of 21 PageID #: 5



       16.    Defendant Michael S. Weiss (“Weiss”) has been a director of the Company since

February 2015. Defendant Weiss also serves in several capacities at Fortress, most recently as

Executive Vice Chairman since February 2014.

       17.    Defendants identified in paragraphs 10-16 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

       18.    InvaGen is a New York corporation with its principal offices located at Site B, 7

Oser Ave., Hauppauge, New York 11788.          InvaGen is a leading generic pharmaceutical

company engaged in development, manufacturing, marketing and distributing in generic

pharmaceuticals with a focus on a wide range of therapeutic areas. InvaGen is an indirect

wholly-owned subsidiary of Cipla Limited (“Cipla”), an Indian multinational pharmaceutical and

biotechnology company, headquartered in Mumbai, India.

       19.    Merger Sub is a Delaware corporation and a wholly-owned subsidiary of

InvaGen.

       20.    Fortress is a biopharmaceutical company dedicated to acquiring, developing and

commercializing novel pharmaceutical and biotechnology products.                Fortress owns

approximately 34% of the Company’s outstanding common stock and all of the Company’s

issued and outstanding shares of Class A Preferred Stock (250,000 Class A Preferred Shares).

Fortress controls a voting majority of Avenue’s common stock by virtue of its preferred stock

ownership.

                               CLASS ACTION ALLEGATIONS

       21.    Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of all persons and entities that own Avenue common stock


                                             -5-
  Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 6 of 21 PageID #: 6



(the “Class”). Excluded from the Class are defendants and their affiliates, immediate families,

legal representatives, heirs, successors or assigns and any entity in which defendants have or had

a controlling interest.

        22.     Plaintiff’s claims are properly maintainable as a class action under Rule 23 of the

Federal Rules of Civil Procedure.

        23.     The Class is so numerous that joinder of all members is impracticable. While the

exact number of Class members is unknown to Plaintiff at this time and can only be ascertained

through discovery, Plaintiff believes that there are thousands of members in the Class. As of

December 13, 2018, there were 10,667,714 shares of Company common stock issued and

outstanding. All members of the Class may be identified from records maintained by Avenue or

its transfer agent and may be notified of the pendency of this action by mail, using forms of

notice similar to those customarily used in securities class actions.

        24.     Questions of law and fact are common to the Class and predominate over

questions affecting any individual Class member, including, inter alia:

                a)        Whether defendants have violated Section 14(a) of the Exchange Act and

Rule 14a-9 promulgated thereunder;

                b)        Whether the Individual Defendants have violated Section 20(a) of the

Exchange Act; and

                c)        Whether Plaintiff and the other members of the Class would suffer

irreparable injury were the Proposed Transaction consummated.

        25.     Plaintiff will fairly and adequately protect the interests of the Class, and has no

interests contrary to or in conflict with those of the Class that Plaintiff seeks to represent.

Plaintiff has retained competent counsel experienced in litigation of this nature.


                                                -6-
  Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 7 of 21 PageID #: 7



       26.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in the

management of this action that would preclude its maintenance as a class action.

       27.     Defendants have acted on grounds generally applicable to the Class with respect

to the matters complained of herein, thereby making appropriate the relief sought herein with

respect to the Class as a whole.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company

       28.     Founded in 2015, Avenue is a New York-based specialty pharmaceutical

company that acquires, licenses, develops, and commercializes products primarily for use in the

acute/intensive care hospital setting.       The Company is a subsidiary of Fortress, a

biopharmaceutical company that acquires, develops and commercializes novel pharmaceutical

and biotechnology products.

       29.     Avenue is focused on the development and commercialization of its product

candidate, intravenous (“IV”) Tramadol, for the management of moderate to moderately severe

postoperative pain. Tramadol is a synthetic dual-acting opioid that has been used worldwide for

over 30 years. Oral Tramadol, a Schedule IV drug, has a well-established efficacy and safety

profile, and is currently approved and marketed in the U.S. for moderate to moderately severe

pain in adults. There is currently no approved IV formulation in the U.S.

       30.     Avenue’s IV Tramadol is currently in Phase 3 clinical trials. On May 21, 2018,

the Company issued a press release announcing positive topline Phase 3 data for IV Tramadol in

the management of postoperative pain. According to the press release, Avenue’s first Phase 3

trial of IV Tramadol achieved the primary endpoint of a statistically significant improvement in


                                               -7-
  Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 8 of 21 PageID #: 8



Sum of Pain Intensity Difference over 48 hours (“SPID48”) compared to placebo in patients with

moderate to moderately severe postoperative pain following bunionectomy surgery. The trial

also met its key secondary endpoints and demonstrated a clear dose response. In the press

release, defendant Lu was quoted as stating:

        IV tramadol has the potential to provide a convenient bridge to the widely
        prescribed oral tramadol. This combination could displace Schedule II narcotics
        altogether for many patients, and provide a treatment option with less potential for
        abuse and a lower risk of dependence . . . . We are excited about these results and
        look forward to initiating a second pivotal Phase 3 trial in the third quarter and,
        assuming positive data from that study and our ongoing safety trial, we anticipate
        filing an NDA with the U.S. Food and Drug Administration in late 2019.

The Sale Process

        31.    On May 21, 2018, the Company announced positive data from the first Phase 3

study in patients undergoing bunionectomies.

        32.    On June 13, 2018, the Board, defendant Lu and Joseph Vazzano (“Vazzano”),

Vice President, Finance and Accounting and Principal Financial Officer of Avenue met and

agreed to authorize a “strategic alternative” exploration.

        33.    On May 31, 2018, the Board engaged Torreya Capital (“Torreya”) to explore

interested royalty funds and potential partnerships. Thereafter, the Company met or conducted

calls with interested royalty fund and potential partnership parties throughout the summer of

2018. In all, 22 potential partners evaluated the Company.

        34.    The Company received an initial indication of intent at the end of July 2018 from

InvaGen and two additional indications of intent from two other interested parties in August

2018.

        35.    On August 20, 2018, InvaGen provided the Company with an improved term-

sheet and non-binding offer. InvaGen’s offer was for 35% ownership of the Company for $35


                                                -8-
  Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 9 of 21 PageID #: 9



million, followed by acquisition of the remainder of the Company for an additional $110-220

million if IV Tramadol obtained FDA approval for moderate to moderately severe post-operative

pain and was listed as a Schedule IV drug before 2021. The Company sent InvaGen a counter

offer on August 31, 2018.

       36.    On September 3, 2018, Parent submitted a revised offer.         The revised offer

contemplated a two stage transaction. At the first stage closing, InvaGen proposed to pay $35

million for shares equaling a 33.3% stake in the Company. At the second stage closing, InvaGen

proposed to pay an additional up to $165-$185 million and additional payments contingent on IV

Tramadol achieving certain milestones, as long as IV Tramadol obtained FDA approval for

moderate to moderately severe post-operative pain and was listed as a Schedule IV drug by

December 2020.

       37.    On September 28, 2018, the Special Committee met and discussed, among other

things, the current timeline of IV Tramadol development and evaluation and terms relating to the

current management team.

       38.    From September 28, 2018 to November 10, 2018, defendant Lu and Vazzano,

InvaGen, and their respective counsel, exchanged drafts of the SPMA and related agreements

and discussed the terms of a CVR agreement for certain sales targets and gross profits to be paid

to former Company stockholders following the Merger Transaction.

       39.    On October 19, 2018, the Special Committee, consisting of defendants Kranzler,

Paley and Samad (the “Special Committee”) met and discussed the estimated second stage per

share price calculation and estimated the price to be $14.78 per share at second stage closing.

The Special Committee also discussed employee incentive grants.




                                              -9-
 Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 10 of 21 PageID #: 10



       40.     On November 7, 2018, the Board met and discussed InvaGen’s proposed terms,

including the $35 million price for 33.3% of the Company as the first stage closing and an

aggregate second stage closing price for all of the Company’s outstanding remaining shares of up

to $180 million, subject to certain deductions, and subject to certain conditions being satisfied.

The Board also discussed the CVR agreement.

       41.     On November 12, 2018, the Special Committee, Board, defendant Lu and

Vazzano met. At the meeting, Oppenheimer rendered its fairness opinion and the Special

Committee recommended the Board approve the SPMA.               Thereafter, the Board met and

approved the SPMA. Avenue and InvaGen subsequently executed the SPMA.

The Proposed Transaction

       42.     On November 13, 2018, Avenue and Cipla issued a joint press release announcing

the Proposed Transaction, which states, in relevant part:

       MUMBAI, India & NEW YORK, Nov. 13, 2018 (GLOBE NEWSWIRE) --
       InvaGen Pharmaceuticals Inc. (“InvaGen”), a subsidiary of the leading global
       pharmaceutical company Cipla Limited, today announced that it has entered into
       definitive agreements with two closing stages for a proposed acquisition of
       Avenue Therapeutics, Inc. (NASDAQ: ATXI) (“Avenue”), a Fortress Biotech
       (NASDAQ: FBIO) company focused on the development and commercialization
       of intravenous (IV) Tramadol. The transaction will be subject to Avenue
       stockholders’ and regulatory approvals, and other closing conditions.

       At the first stage closing, InvaGen or its affiliates will acquire, through the
       issuance by Avenue of new shares, shares representing a 33.3% stake in Avenue’s
       capital stock on a fully diluted basis for $35 million. Based on current
       assumptions, such stake is expected to consist of 5,833,333 shares of Avenue’s
       common stock issued at $6.00 per share. Simultaneously with the closing of the
       stock issuance, InvaGen or its affiliates will appoint three members (including one
       independent) on Avenue’s seven-member Board of Directors.

       At the second stage closing, InvaGen or its affiliates will acquire the remaining
       shares of Avenue’s common stock, pursuant to a reverse triangular merger with
       Avenue remaining as the surviving entity, for up to $180 million in the aggregate,
       which is currently expected to represent approximately $13.92 per share, subject
       to certain terms to be outlined in the Form 8-K and proxy statement to be filed by

                                              - 10 -
 Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 11 of 21 PageID #: 11



       Avenue with the SEC in connection with the proposed transactions. The second
       stage closing is subject to the satisfaction of certain closing conditions, including
       conditions pertaining to U.S. FDA approval, labeling, scheduling and the absence
       of any REMS or similar restrictions in effect with respect to IV Tramadol.

       Umang Vohra, Managing Director & Global Chief Executive Officer, Cipla,
       said: “Our investment in and proposed acquisition of Avenue establishes our
       presence in the specialty institutional business in the U.S. The novel intravenous
       drug delivery method of Tramadol addresses extremely crucial and hitherto unmet
       needs in pain management. This investment is in keeping with our stated intention
       to build a specialty pipeline in the U.S. market, and reinforces Cipla’s innovation-
       led approach and commitment to caring for the life of patients.”

       Lucy Lu, M.D., President & Chief Executive Officer, Avenue, said: “We are
       very pleased to partner with InvaGen to accelerate the Phase 3 clinical
       development and potential commercialization of IV Tramadol in the United
       States. IV Tramadol offers a novel mechanism of action among intravenous
       analgesics and could be an important new therapy that fills a significant gap in
       pain management. We believe that this transaction creates significant value for
       our shareholders and creates a path to maximize their return on investment.”

The Proxy Statement Contains Material Misstatements and Omissions

       43.    The defendants filed a materially incomplete and misleading Proxy Statement

with the SEC and disseminated it to Avenue’s stockholders. The Proxy Statement misrepresents

or omits material information that is necessary for the Company’s stockholders to make an

informed decision whether to vote their shares in favor of the Proposed Transaction or seek

appraisal.

       44.    Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) Avenue’s financial projections, relied upon by the Company’s financial advisor,

Oppenheimer, in its financial analyses, which are wholly omitted from the Proxy Statement; (ii)

the data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by Oppenheimer; (iii) the background process leading to the Proposed Transaction; (iv)

Oppenheimer’s potential conflicts of interest; and (v) potential conflicts of interest faced by

                                              - 11 -
 Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 12 of 21 PageID #: 12



Company insiders. Accordingly, Avenue stockholders are being asked to make a voting or

appraisal decision in connection with the Proposed Transaction without all material information

at their disposal.

Material Omissions Concerning Avenue’s Financial Projections

        45.       The Proxy Statement is materially deficient because it fails to disclose material

information relating to Avenue management’s best estimates of the Company’s intrinsic value

and prospects going forward.

        46.       The Proxy Statement fails to disclose any of Avenue management’s financial

projections that were provided to and relied upon by the Company’s financial advisor

Oppenheimer in connection with its financial analyses.

        47.       For example, the Proxy Statement sets forth:

        In arriving at its opinion, Oppenheimer:

                                             ***

              •   reviewed financial forecasts and estimates relating to the Company (giving effect
                  to the achievement of the development milestones on which the closing of the
                  Merger Transaction is conditioned) prepared by the management of the Company,
                  including estimates of contingent value payments pursuant to the CVR
                  Agreement;

              •   reviewed estimates of certain deductions to the $180 million of the aggregate
                  Merger Consideration provided to or discussed with Oppenheimer by the
                  management of the Company;

                                             ***

              •   analyzed the estimated present value of the future cash flows of the Company
                  (giving effect to the achievement of the development milestones on which the
                  closing of the Merger Transaction is conditioned) and the contingent value
                  payments pursuant to the CVR Agreement based on financial forecasts and
                  estimates prepared by the management of the Company;

Proxy Statement at 29-30.


                                                - 12 -
 Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 13 of 21 PageID #: 13



       48.     In connection with Oppenheimer’s Discounted Cash Flow to Equity Analysis

(“DCF”) of Avenue, the Proxy Statement further sets forth:

       Oppenheimer performed a discounted free cash flow to equity analysis to
       calculate the estimated present value of the standalone after-tax free cash to
       equity flows that the Company was forecasted to generate during the fiscal years
       ending December 31, 2019 through December 31, 2036. Financial data of the
       Company were based on financial forecasts and estimates prepared by the
       management of the Company.

Id. at 33 (emphasis added). Yet, the Proxy Statement wholly omits: (i) the financial projections

prepared by the management of the Company relating to the Company for the fiscal years ending

December 31, 2019 through 2036, that were provided to and relied upon by Oppenheimer in

connection with its financial analyses; (ii) Avenue management’s estimates of the contingent

value payments pursuant to the CVR Agreement; (iii) the details of Avenue management’s

estimates of certain deductions to the $180 million of the aggregate Merger Consideration; and

(iv) the definition of free cash to equity flows utilized in Oppenheimer’s DCF and the line items

used to calculate Avenue’s free cash to equity flows.

       49.     Without this information, Avenue stockholders are unable to evaluate the Merger

Consideration, Avenue’s financial future as a standalone entity, the accuracy of Oppenheimer’s

financial analyses, or make an informed decision whether the Proposed Transaction maximizes

value for Avenue stockholders and serves their interests.

       50.     The omission of this information renders the statements in the “Opinion of

Oppenheimer & Co. Inc.” section of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning Oppenheimer’s Financial Analyses

       51.     The Proxy Statement describes Oppenheimer’s fairness opinion and the various

valuation analyses performed in support of its opinion.          However, the description of


                                              - 13 -
 Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 14 of 21 PageID #: 14



Oppenheimer’s fairness opinion and analyses fails to include key inputs and assumptions

underlying these analyses.    Without this information, as described below, Avenue’s public

stockholders are unable to fully understand these analyses and, thus, are unable to determine

what weight, if any, to place on Oppenheimer’s fairness opinion in determining whether to vote

in favor of the Proposed Transaction or seek appraisal. This omitted information, if disclosed,

would significantly alter the total mix of information available to Avenue’s stockholders.

       52.     With respect to Oppenheimer’s DCF, the Proxy Statement fails to disclose: (i) the

free cash to equity flows that Oppenheimer utilized in its analysis; (ii) quantification of the

inputs and assumptions underlying the discount rate range of 21.1% to 23.1%; (iii) the basis for

applying declining perpetuity growth rates ranging from 4.0% to 3.0%. and (iv) quantification of

the estimated fully-diluted shares of the Company’s common stock, as provided by Company

management, including estimated additional shares that would be issued by the Company in

future equity financing transactions absent the Proposed Transaction.

       53.     With respect to Oppenheimer’s Selected Companies Analysis, the Proxy

Statement fails to disclose: (i) the individual multiples and financial metrics for each of the

selected companies analyzed by Oppenheimer in the analyses; (ii) Avenue’s cash as of

September 30, 2018; and (iii) quantification of the fully-diluted shares of the Company’s

common stock utilized by Oppenheimer in its analyses.

       54.     When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.




                                              - 14 -
 Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 15 of 21 PageID #: 15



       55.    The omission of this information renders the statements in the “Opinion of

Oppenheimer & Co. Inc.” section of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning the Background Process of the Proposed Transaction

       56.    The Proxy Statement omits material information relating to the sale process

leading up to the Proposed Transaction.

       57.    In connection with the sale process, the Proxy Statement states that, in connection

with the Company meeting or conducting calls with interested royalty fund and potential

partnership parties throughout the summer of 2018, 22 potential partners evaluated the Company.

See id. at 23. The Proxy Statement fails, however, to expressly indicate whether the Company

entered into confidentiality agreements with any of the 22 parties, and if so, whether these

confidentiality agreements are still in effect and/or contain “don’t ask, don’t waive” standstill

provisions that are presently precluding these parties from making a topping bid for the

Company.

       58.    In addition, the Proxy Statement explicitly states that “[InvaGen] made an initial

indication of intent at the end of July 2018. The Company received two additional indications of

intent from two other interested parties in August 2018.” Id. at 23. However, the Proxy

Statement fails to disclose the terms of InvaGen’s July 2018 indication of intent as well as the

terms of the two additional indications of intent Avenue received from additional parties in

August 2018. The Proxy Statement further fails to disclose the details of the counter offer

Avenue sent InvaGen on August 31, 2018. Accordingly, Company stockholders are left without

the material information necessary to evaluate the competing level of interest that was submitted

to Avenue.


                                             - 15 -
 Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 16 of 21 PageID #: 16



       59.      The omission of this information renders the statements in the “Background of the

SPMA” section of the Proxy Statement false and/or materially misleading in contravention of the

Exchange Act.

Material Omissions Concerning Potential Conflicts of Interest of Oppenheimer

       60.      The Proxy Statement fails to disclose material information concerning potential

conflicts of interest faced by the Company’s financial advisor Oppenheimer.

       61.      For example, the Proxy Statement sets forth that “Oppenheimer and its affiliates

in the past performed investment banking and other services for the Company unrelated to the

Merger Transaction, for which services Oppenheimer and its affiliates received compensation,

including having acted as sole book-running manager in connection with the initial public

offering of the Company in 2017.” Id. at 33.

       62.      However, the Proxy Statement fails to disclose how much compensation

Oppenheimer and its affiliates received for the past services performed for Avenue, including

having acted as sole book-running manager in connection with the initial public offering of the

Company in 2017. The Proxy Statement further fails to disclose any financial advisory and/or

other financial services Oppenheimer has provided to either Fortress or InvaGen and their

respective affiliates in the two years prior to the signing of the SPMA, and any compensation

Oppenheimer has received for such services.

       63.      Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.




                                               - 16 -
 Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 17 of 21 PageID #: 17



       64.      The omission of this information renders the statements in the “Opinion of

Oppenheimer & Co. Inc.” section of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest

       65.      Further, the Proxy Statement fails to disclose material information concerning the

potential conflicts of interest faced by Avenue insiders.

       66.      The Proxy Statement, however, fails to disclose whether any of Avenue’s

executive officers or directors is continuing their employment following consummation of the

Merger Transaction, as well as the details of all employment and retention-related discussions

and negotiations that occurred between InvaGen and Avenue’s executive officers, including who

participated in all such communications, when they occurred and their content. The Proxy

Statement further fails to disclose whether any of InvaGen’s prior proposals or indications of

interest mentioned management retention in the combined company following the Merger

Transaction or the purchase of or participation in the equity of the surviving corporation.

       67.      Communications regarding post-transaction employment and merger-related

benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

This information is necessary for stockholders to understand potential conflicts of interest of

management and the Board, as that information provides illumination concerning motivations

that would prevent fiduciaries from acting solely in the best interests of the Company’s

stockholders.

       68.      The omission of this information renders the statements in the “Background of the

Merger” and “Interests of the Company’s Directors and Executive Officers in the Stock Purchase




                                               - 17 -
 Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 18 of 21 PageID #: 18



Transaction and the Merger Transaction” sections of the Proxy Statement false and/or materially

misleading in contravention of the Exchange Act.

       69.     The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Proxy

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and the other members of the Class will be unable to make

a fully-informed voting or appraisal decision in connection with the Proposed Transaction and

are thus threatened with irreparable harm warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                              COUNT I

                 Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       70.     Plaintiff repeats all previous allegations as if set forth in full.

       71.     During the relevant period, defendants disseminated the false and misleading

Proxy Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in

violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       72.     By virtue of their positions within the Company, the defendants were aware of

this information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about Company management’s

financial projections, the data and inputs underlying the financial valuation analyses that support

the fairness opinion provided by the Company’s financial advisor, the background process

leading to the Proposed Transaction, and potential conflicts of interest faced by Oppenheimer

                                                 - 18 -
 Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 19 of 21 PageID #: 19



and Company insiders. The defendants were at least negligent in filing the Proxy Statement with

these materially false and misleading statements.

       73.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction or whether to seek to exercise their appraisal rights.

       74.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       75.     Because of the false and misleading statements in the Proxy Statement, Plaintiff

and the Class are threatened with irreparable harm, rendering money damages inadequate.

Therefore, injunctive relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

       76.     Plaintiff repeats all previous allegations as if set forth in full.

       77.     The Individual Defendants acted as controlling persons of Avenue within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Avenue, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       78.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.
                                                 - 19 -
 Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 20 of 21 PageID #: 20



        79.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations as alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the Proxy Statement.

        80.    In addition, as the Proxy Statement sets forth at length, and as described herein,

the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction.     The Proxy Statement purports to describe the various issues and

information that they reviewed and considered—descriptions the Company directors had input

into.

        81.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

        82.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule

14a-9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Avenue’s stockholders

will be irreparably harmed.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Avenue, and against defendants, as follows:

        A.     Ordering that this action may be maintained as a class action and certifying


                                               - 20 -
 Case 1:19-cv-00085-UNA Document 1 Filed 01/15/19 Page 21 of 21 PageID #: 21



               Plaintiff as the Class representative and Plaintiff’s counsel as Class counsel;

       B.      Preliminarily and permanently enjoining defendants and all persons acting in

               concert with them from proceeding with, consummating, or closing the Proposed

               Transaction and any vote on the Proposed Transaction, unless and until

               defendants disclose and disseminate the material information identified above to

               Avenue stockholders;

       C.      In the event defendants consummate the Proposed Transaction, rescinding it and

               setting it aside or awarding rescissory damages to Plaintiff and the Class;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange

               Act, as well as SEC Rule 14a-9 promulgated thereunder;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

               Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.

Dated: January 15, 2019                                 O’KELLY ERNST & JOYCE, LLC

                                                 By: /s/ Ryan M. Ernst
                                                     Ryan M. Ernst (#4788)
                                                     901 N. Market St., Suite 1000
OF COUNSEL:                                          Wilmington, DE 19801
                                                     Tel.: (302) 778-4000
WEISSLAW LLP
Richard A. Acocelli                                  Email: rernst@oelegal.com
Michael A. Rogovin
Kelly K. Moran
1500 Broadway, 16th Floor
New York, New York 10036
Tel: (212) 682-3025
Fax: (212) 682-3010

Attorneys for Plaintiff


                                               - 21 -
